Fish, J.
This case was tried in the city court of Brunswick, and brought by writ of error from that court to this. The defendant in error made a motion, in this court, to dismiss the writ of error, upon the ground that “this court has no jurisdiction to determine writs of error from the city court of Brunswick, . . said city court of Brunswick not having been established within the limits of an incorporated city, or for an incorporated city.” In support of this motion the movant relies upon section 5836 of the Civil Code, which section is a part of the constitution of the State, also upon the decision of this court in the case of Stewart v. The State, 98 Ga. 202, and upon the act creating the city court of Brunswick (Acts of 1895, p. 374). The constitutional provision invoked is as follows: “ The Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction of errors from the superior courts, and from the city courts of Atlanta and Savannah, and such other like courts as may be hereafter established in other cities.” It is not contended that the court in question is not a court of like character and jurisdiction as the city courts of Atlanta and Savannah. The contention is that “the title to the act establishing the city court of Brunswick shows it ‘to have been established in and for the County of Glynn,’ and no part of the title to said act, or the act itself, shows said court to have been -established in or for an incorporated city, unless *222it be held that the name ‘Brunswick’ shows that fact”; and that, “section 44 of that act provides ‘that said court shall be held at the court-house of Glynn county.’ ” The decision in the case of Stewart v. The State, supra, does not support the contention of the defendant in error. In that case, the Supreme Court decided that “Courts established upon the recommendation of grand juries under the provisions of the act of October 19th, 1891, as amended by the act of December 23d, 1892, are not ‘city courts’ within the description of such courts as expressed in. the language, ‘and such other like courts as may be hereafter established in other cities,’ employed in the section of the constitution above cited”; the section cited being the one invoked in this case. In the opinion in that case, Justice Atkinson,' discussing the kind of courts which fall within the descriptive words, “ such other like courts as may be hereafter established in other cities,” in the connection in which they are used in the constitution, says: “Two things are essential to the establishment of a court which will meet the requirements of the constitution in this respect. It must be a court modeled substantially upon the plan of the city courts of Atlanta and Savannah as they existed in those cities at the time of the adoption of the constitution. Identity in the minor details of practice, procedure or jurisdiction is not required, if in those respects they be substantially similar to the courts above referred to; but to the creation of such a court it is absolutely indispensable that it be given a situs within the limits of an incorporated city. If it be located by the legislative act creating the court within an incorporated city, the legislature may confer upon it such jurisdiction beyond the lipaits of the city within the county as it may deem proper, but by the express language of the constitution it must be located within the corporate limits of a city. The mere fact that there may be an incorporated city within the limits of the county for which one of the courts of the character now under review is created, does not make it a city court within the meaning of this constitutional provision. There may be a half-dozen incorporated cities in one county. The legislature would have the power to create within the limits of each of such incorporated cities, if it saw proper to do so, a city *223court which would meet all the requirements of the provisions of the constitution now under consideration; but in order to the creation of such courts, the act creating them must locate them within the corporate limits of a city.” Clearly this decision does not support the contention of the defendant in error, but, on the contrary, shows it to be unsound. While it appears from the title of the act that the court now in question is established “in and for the county of Glynn,” it also appears that it is the “city court of Brunswick” which is established “in and for the county of Glynn” ; and section 44 of the act provides that, “said court shall be held at the court-house of Glynn county.” This court can and does take judicial cognizance of the facts that Brunswick is an incorporated city of this State, that it is situated in Glynn couqty, that it is the countyr site of that county, and that the court-house must necessarily be located at the county-site, and therefore in the city of Brunswick. The court was established “in” the county of Glynn, because it is located in the city of Brunswick, which is included within the limits of that county; it was established “for" the county of Glynn, because its jurisdiction is not confined to the incorporate limits of the city, but extends over the whole county. The city court of Brunswick was created by legislative enactment; the act which established it located it in an incorporated city; and the court being thus located, the legislature could “confer upon it such jurisdiction beyond the limits of the city, within the county, as it [might] see proper.” The legislature saw proper to give it jurisdiction over the whole of Glynn county, which it had the constitutional right to do, for the court is like the city court of Atlanta, which was in existence and had jurisdiction over the entire county of Fulton when the constitution of 1877 was adopted. See Whittendale v. Dixon, 70 Ga. 721.
2. The plaintiff sought to recover damages from the defendant for the homicide of her minor son, alleged to have been caused by the negligence of the defendant in furnishing the deceased, oné of its employees, with unsafe and dangerous appliances with which to do his work, and in knowingly employing and retaining in its service an unskilful colaborer, by *224whose fault, in connection with such dangerous appliances, the homicide was alleged to have been committed. The evidence of the plaintiff warranted a finding that there was such negligence on the part of the defendant, that the death of the deceased was not due to negligence on his part, that he contributed to the support of the plaintiff, and that she was, at least in part, substantially dependent upon him. It was, therefore, erroneous to grant a nonsuit.

Judgment reversed.


All the Justices concurring.